DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-4,6-11, and 15-20 are pending. 
	Claims 1, 8 and 14 have been amended.
	Claims 2 and 12 have been canceled. 

Response to Arguments
3.	Regarding claims 1,8 14 applicant argues that references fail to teach “responsive to receiving the information, determine that a configuration time associated with the calendar appointment, the configuration time being a predefined time period prior to a scheduled start time, occurs at a time falling within a time window during which the vehicle occupant is projected to be within the vehicle based on a projected occupancy duration for the vehicle occupant.”  Particularly, applicant argues that “Ricci is used to allegedly demonstrate the prediction of whether a user will still be in the vehicle. The cited paragraph of Ricci [0649], mentions nothing about projecting whether a user will be in a vehicle a predetermined amount of time prior to a meeting start. The portion is about using a reminder tuned to travel time, but this reminder actually appears to be an out-of-vehicle reminder, since it incorporates an estimate of how long it will take the user to get to the car, which would be irrelevant if the user were already in the car. Ricci's reminder is simply using a dynamic reminder based on total time to a meeting from another location - i.e., a reminder to a person to get moving now, since it will take that long to reach the meeting. Not only is this not what is claimed, but this is an alternative to an in-vehicle meeting, since the whole point of the reminder is to get the person physically to the meeting on time.  The claims call for projecting whether a person will be in a vehicle a predetermined amount of time prior to an actual meeting start time, and then responsively presenting join and/or configuration options. This teaching is not present in the prior art.” 
Examiner respectfully disagrees. Ricci paragraph [0069] teaches creating smart alarm as reminder for upcoming meeting of a user based on driving time consideration of the user from a starting location to the meeting destination which associated with starting time of the meeting. Therefore, the user is predicted to be in the car during smart alarm period (because the user is driving) since the smart alarm is including the driving time to get to meeting destination that is associated with beginning time of the meeting. 
Regarding claim 7, applicant argues that “The Examiner cites paragraphs [0062] and [0063] of Chauhan stating that selection of the primary or secondary display occurs without regard for vehicle state, but that is not what is claimed. What is claimed is video playback on the secondary display, wherein the playback is not constrained by vehicle state. Moreover, the secondary display is a vehicle display, which is also not the case in Chauhan.” Examiner respectfully disagrees. The limitations in claims 7 requires to display live video data on a secondary display regardless of the whether vehicle is in the predetermined state for video display on the primary disapply. Similarly, Chauhan paragraph [0063], discloses an option to user to use smart device for audio and video of the meeting. Here, the vehicle’s being in predefine state has no role for the user to select the smart device. The smart device is located in the vehicle. The user can use the smart device and the vehicle at the same time as disclosed in paragraph [0063]. Therefore, the cited portions of Chauhan teach the limitations in claim 7. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan (US 2015/0256795 hereinafter referred to as Chauhan), in view of Ricci et al. (US 2014/0310739 hereinafter referred to as Ricci), further in view of Barrett et al. (US 2015/0056970 hereinafter referred to as Barrett). 

Regarding claim 1,
Chauhan teaches:
“A vehicle system comprising: a primary display; and a processor in communication with the display, and configured to:” (Chauhan [0004] and Fig. 2, AN electronic display screen integrated with a vehicle system. The vehicle system comprising the display screen, processing circuitry, memory etc.). 
“receive information identifying a calendar appointment from a data set containing calendar appointments identified for a vehicle occupant of a vehicle including the vehicle system;” (Chauhan [0062] [0061], receiving online meeting details of a vehicle user. Furthermore, the online meeting intended for the vehicle user can be determined form link of email, from calendar entry. Examiner’s Note: multiple appointments/schedules can be created on calendar entry). 
“provide audio, but not video on the primary display, for the meeting while the meeting is in progress and responsive to the vehicle not being in a predefined state for video display; and” (Chauhan [0008] [0028], Outputting the audio of the meeting and displaying frozen video frame, or displaying blank screen when the vehicle is in motion. When the vehicle is in motion, displaying the video of the meeting is not appropriate for safety and law reason).
“responsive to the vehicle being in the predefined state for video display, provide live video for the meeting via the primary display” (Chauhan [0028], displaying the video of the online meeting when the vehicle is not in motion such as when the user has pulled over to the side of the road or parked in parking lot). 
Chauhan teaches join instruction or command to start the online meeting and entering the meeting ID to join the meeting. 
Chauhan does not explicitly teach:
“responsive to receiving the information, determine that a configuration time associated with the calendar appointment, the configuration time being a predefined time period prior to a scheduled start time, occurs at a time falling within a time window during which the vehicle occupant is projected to be within the vehicle based on a projected occupancy duration for the vehicle occupant” 
 “responsive to the configuration time falling within the time window, present a selectable option to join the meeting to a user via the primary display; responsive to selection of the selectable option, utilize credentials associated with the calendar appointment to join a meeting associated with the calendar appointment;” 
Ricci teaches:
“responsive to receiving the information, determine that a configuration time associated with the calendar appointment, the configuration time being a predefined time period prior to a scheduled start time, occurs at a time falling within a time window during which the vehicle occupant is projected to be within the vehicle based on a projected occupancy duration for the vehicle occupant,” (Ricci [0649], teaches creating smart alarm (i.e. configuration time)  for upcoming meeting based on electronic calendar to replace the standard 15 minute warning time window meeting warning. The smart alarm is created based on consideration of how much driving time it takes for the user to arrive at the meeting destination which is associated with the starting time of the meeting. The user is expected to be in the vehicle deriving during the smart reminder because his/her driving time and starting time of the meeting is consider when the smart alarm is created).  
Both Chauhan and Ricci teach a vehicle display system for content displaying. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature to create a smart alarm in ahead of time for upcoming meeting based on various driving time consideration as disclosed by Ricci, such inclusion is improving meeting reminder warning providing by changing the time based on current location and to replace the standard predefined 15-minute meeting reminder (Ricci [0649]). 
The combination of Chauhan and Ricci does not teach:
“responsive to the configuration time falling within the time window, present a selectable option to join the meeting to a user via the primary display; responsive to selection of the selectable option, utilize credentials associated with the calendar appointment to join a meeting associated with the calendar appointment;” 
Barret teaches:
“responsive to the configuration time falling within the time window, present a selectable option to join the meeting to a user via the primary display;” (Barret [044] [0045] [0046], when the time is within a predetermined threshold from scheduled time, prompting the operator to join a teleconference by displaying join message on the vehicle display interface to receive the operator’s confirmation. Multiple options are available for the operator can select to join the teleconference). 
“responsive to selection of the selectable option, utilize credentials associated with the calendar appointment to join a meeting associated with the calendar appointment;” (Barret [0047] [0048] [0040], Extracting contact information after the confirmation is received from the operator to join the teleconference. Using the contact information to join the teleconference. The contact information includes a telephone number (e.g. call-in) or pin number to access and participate in the teleconference associated with scheduled calendar event. Paragraph [0025] teaches joining the teleconference based on contact information extracted from the calendar event).
Chauhan, Ricci and Barret teach a vehicle display system for content displaying. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan and Ricci to include a feature to present teleconference joining options in the vehicle, and to use extracted contact information to access and the teleconference as disclosed by Barret, such  joining options improves the user’s experience by simply using voice command if the user is driving, or just using simple touch button (Barrett [0046]). Furtherer more, using extracted contacting information to join a teleconference in the vehicle avoids manually entering information and saves time for the operator, and further avoids potentially dangerous situations (Barrett [0032]). 

Regarding claim 8,
Chauhan teaches:
“A computer-implemented method comprising: receiving information identifying a calendar appointment from a data set containing calendar appointments identified for a vehicle occupant of a vehicle including the vehicle system;” Chauhan [0062] [0061], receiving online meeting details of vehicle user. Furthermore, the online meeting intended for the vehicle user can be determined form link of email, from calendar entry. Examiner’s Note: multiple appointments/schedules can be created on calendar entry). 
 “receiving selection of a display, from at least a primary and secondary vehicle display, to be utilized for display of video associated with the meeting;” (Chauhan [0062] [0063] and Fig. 2, receiving user’s selection between the vehicle or smart device for audio and/or video of the online meeting. The vehicle comprising integrated display screen).
“responsive to selection of the primary display: providing audio for the meeting, but not video via the primary display, while the meeting is in progress and responsive to the vehicle not being in a predefined state for video display;” (Chauhan [0063] [0008] [0028], the vehicle can be selected for the online meeting. Outputting the audio of the meeting without the video frame, or displaying blank screen when the vehicle is in motion. When the vehicle is in motion, displaying the video is not appropriate for safety and law reason).
“responsive to the vehicle being in the predefined state for video display, providing live video for the meeting via the primary display; and” (Chauhan [0028], displaying the video of the online meeting when the vehicle is not in motion such as when the user has pulled over to the side of the road or parked in parking lot). 
“responsive to selection of the secondary display: providing live video for the meeting via the secondary display regardless of whether the vehicle is in the predefined state for display on the primary display” (Chauhan [0062] [0063], receiving user’s selection of smart device for audio and/or video of the online meeting. Here, the user’s choice is considered to use the smart device for the meeting. The car’s being in motion or parked has no role to use the smart device). 
Chauhan teaches join instruction or command to start the online meeting and entering the meeting ID to join the meeting. 
Chauhan does not explicitly teach:
Ricci teaches:
“determining that a configuration time associated with the calendar appointment, the configuration time being a predefined time period prior to a scheduled start time, occurs at a time falling within a time window during which the vehicle occupant is projected to be within the vehicle based on a projected occupancy duration for the vehicle occupant;” (Ricci [0649], teaches creating smart alarm (i.e. configuration time)  for upcoming meeting based on electronic calendar to replace the standard 15 minute warning time window meeting warning. The smart alarm is created based on consideration of how much driving time it takes for the user to arrive at the meeting destination which is associated with the starting time of the meeting. The user is expected to be in the vehicle deriving during the smart reminder because his/her driving time and starting time of the meeting is consider when the smart alarm is created).  
Both Chauhan and Ricci teach a vehicle display system for content displaying. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature to create a smart alarm in ahead of time for upcoming meeting based on various driving time consideration as disclosed by Ricci, such inclusion is improving meeting reminder warning providing by changing the time based on current location and to replace the standard predefined 15-minute meeting reminder (Ricci [0649]). 
The combination of Chauhan and Ricci does not teach:
“responsive to the configuration time falling within the time window, presenting a selectable option to join the meeting to a user via the primary display; responsive to selection of the selectable option, utilizing credentials associated with the calendar appointment to join a meeting associated with the calendar appointment”
Barret teaches:
“responsive to the configuration time falling within the time window, presenting a selectable option to join the meeting to a user via the primary display;” (Barret [044] [0045] [0046], when the time is within a predetermined threshold from scheduled time, prompting the operator to join a teleconference by displaying join message on the vehicle display interface to receive the operator’s confirmation. Multiple options are available for the operator can select to join the teleconference). 
“responsive to selection of the selectable option, utilizing credentials associated with the calendar appointment to join a meeting associated with the calendar appointment” (Barret [0047] [0048] [0040], Extracting contact information after the confirmation is received from the operator to join the teleconference. Using the contact information to join the teleconference. The contact information includes a telephone number (e.g. call-in) or pin number to access and participate in the teleconference associated with scheduled calendar event. Paragraph [0025] teaches joining the teleconference based on contact information extracted from the calendar event).
Chauhan, Ricci and Barret teach a vehicle display system for content displaying. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan and Ricci to include a feature to present teleconference joining options in the vehicle, and to use extracted contact information to access and the teleconference as disclosed by Barret, such  joining options improves the user’s experience by simply using voice command if the user is driving, or just using simple touch button (Barrett [0046]). Furtherer more, using extracted contacting information to join a teleconference in the vehicle avoids manually entering information and saves time for the operator, and further avoids potentially dangerous situations (Barrett [0032]). 

Regarding claims 2 and 9, the combination of Chauhan, Ricci and Barrett teach all the limitations of claims 1 and 8. 
Chauhan teaches:
“wherein the information identifying the calendar appointment is received from a remote computing system remote from the vehicle” (Chauhan [0061-00062], receiving scheduled meeting details from separate smart device that is different and remote from the vehicle (Fig. 4)).

Regarding claims 3 and 10, the combination of Chauhan, Ricci and Barrett teach all the limitations of claims 1 and 8. 
Chauhan and Barrett do not explicitly teach:
“wherein the data set containing calendar appointments includes a calendar specified by the vehicle occupant”
Ricci teaches:
“wherein the data set containing calendar appointments includes a calendar specified by the vehicle occupant” (Ricci [0638] [0651-0652] [0633], teaches an electronic calendar of user integrated with vehicle control system to identify a meeting. The electronic calendar comprising the user’s personal appointments. Personal appointments of the user). 
Chauhan, Barrett and Ricci teaches a vehicle display system for content displaying, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan and Barrett to include a vehicle control system to access the occupant’s electronic calendar comprising personal appointments as disclosed by Ricci, such inclusion us useful to provide personal recommendation based on each appointments detected from the electronic calendar (Ricci [0651]). 

Regarding claims 4 and 11, the combination of Chauhan, Ricci and Barrett teach all the limitations of claims 1 and 8. 
Chauhan and Barrett do not explicitly teach:
“wherein the data set containing calendar appointments is determined based on an association between the data set and the vehicle occupant based at least in part on a determined identity of the vehicle occupant.”
Ricci teaches:
“wherein the data set containing calendar appointments is determined based on an association between the data set and the vehicle occupant based at least in part on a determined identity of the vehicle occupant.” (Ricci [0633], determine personal appointment of the driver based on his personal life, marital status). 
Chauhan, Barrett and Ricci teach a vehicle display system for content displaying, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature to determine personal appointments based on the user’s identity as disclosed by Ricci, such inclusion enhance providing personalized service to particular user (Ricci [0633]).  
Regarding claims 6 and 13, the combination of Chauhan, Ricci and Barrett teach all the limitations of claims 1 and 8. 
Chauhan and Barrett do not explicitly teach:
“wherein the projected occupancy duration includes at least a projected travel time from a present location to an input destination.”
Ricci teaches:
“wherein the projected occupancy duration includes at least a projected travel time from a present location to an input destination.” (Ricci [0649], creating the smart alarm based on traveling time form starting point to destination address).
 Chauhan, Barrett and Ricci teach a vehicle display system for content displaying, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature to create a smart alarm for upcoming meeting based on various driving time considerations as disclosed by Ricci, such inclusion is improving to create updatable alarm based on traveling time based on various conditions (Ricci [0649]). 

Regarding claim 7, the combination of Chauhan, Ricci and Barrett teach all the limitations of claim 1. 
Chauhan teaches:
“comprising a secondary display in communication with the processor, the processor further configured to: receive input instructing display of the meeting on the secondary display on the primary display; and provide live video via the secondary display regardless of whether the vehicle is in the predefined state for video display.” (Chauhan [0062] [0063], receiving user’s selection of smart device for audio and/or video of the online meeting. The selection is based on the user’s choice for the meeting without considering whether the vehicle is parked or in motion. Therefore, selecting the smart device is not depending on the car is being in motion or parked). 

6.	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan (US 2015/0256795 hereinafter referred to as Chauhan) in view of Ricci et al. (US 2014/0310739 hereinafter referred to as Ricci).

Regarding claim 14,
Chauhan teaches:
 “A computer-implemented method executable by one or more processors of a vehicle, comprising:” (Chauhan Fig. 2, A vehicle equipped with a processor).
“receiving information identifying a calendar appointment;” Chauhan [0062] [0061], receiving online meeting details of vehicle user. Furthermore, the online meeting intended for the vehicle user can be determined form link of email or from calendar entry).  
 “responsive to the configuration time falling within the time window, presenting a user with meeting configuration options on a primary display, prior to the start time, the configuration options including at least a choice of one of a plurality of displays of the vehicle, including at least a-the primary display and a secondary vehicle display, for displaying video for a meeting associated with the calendar appointment; and” (Chauhan [0062][0063][0067][0050], when is the time to join the meeting, receiving user’s selection between the vehicle or smart device for audio and/or video of the online meeting (i.e., there two display options in vehicle) . In addition, the user is able to use both the car display and the smart device at the same time that indicates both devices located in the vehicle. Both the vehicle display and the smart device are available in the vehicle to be used for the meeting. The user is interacting with the vehicle display or the smart device to join the meeting. This feature indicates that the user is capable to select from the display to select the vehicle or smart device disclosed in paragraph [0063]). 
“utilizing a different set of rules for display of the video based on which of the primary or secondary display is selected from the configuration options” (Chauhan [0062] [0063] [0067], when is the time to join the meeting, receiving user’s selection between the vehicle or smart device for audio and/or video of the online meeting. Both the vehicle display and the smart device are available in the vehicle to be used for the meeting). 
Chauhan does not teach “
“determining that a configuration time associated with the calendar appointment, the configuration time being a predefined time period prior to a scheduled start time, occurs at a time falling within a time window based on a projected vehicle occupancy duration for the vehicle, based at least in part on a projected vehicle travel time for the vehicle to a destination;” 
Ricci teaches: 
“determining that a configuration time associated with the calendar appointment, the configuration time being a predefined time period prior to a scheduled start time, occurs at a time falling within a time window based on a projected vehicle occupancy duration for the vehicle, based at least in part on a projected vehicle travel time for the vehicle to a destination;” (Ricci [0649], teaches creating smart alarm (i.e. configuration time)  for upcoming meeting based on electronic calendar to replace the standard 15 minute warning time window meeting warning. The smart alarm is created based on consideration of how much driving time it takes for the user to arrive at the meeting destination which is associated with the starting time of the meeting. The user is expected to be in the vehicle deriving during the smart reminder because his/her driving time and starting time of the meeting is consider when the smart alarm is created).  
Both Chauhan and Ricci teach a vehicle display system for content displaying. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chauhan to include a feature to create a smart alarm in ahead of time for upcoming meeting based on various driving time consideration as disclosed by Ricci, such inclusion is improving meeting reminder warning providing by changing the time based on current location and to replace the standard predefined 15-minute meeting reminder (Ricci [0649]). 

Regarding claim 15, Chauhan and Ricci teach all the limitations of claim 14. 
Chauhan teaches:
“wherein if the primary display is selected as at least one display for displaying the video, the set of rules for displaying video for the meeting on the primary display includes determining that the vehicle is in a predefined state prior to displaying video on the primary display” (Chauhan [0008] [0028] [0063], determining whether the vehicle is in motion or not in motion to restrict video displaying on the vehicle. In this case the vehicle is selected for the meeting, but video displaying decision needs to be made. Furthermore, Chauhan teaches selecting the vehicle for the online meeting).

Regarding claim 16, Chauhan and Ricci teach all the limitations of claim 14. 
Chauhan teaches:
“ wherein if the primary display is selected as at least 23FMC 5962 PUS1 84367528one display for displaying the video, the set of rules for continued displaying of video for the meeting on the primary display while the meeting is in progress includes determining that the vehicle remains in a predefined state during displaying of video on the primary display” (Chauhan [0028], if the vehicle display is used for the online meeting, displaying the video of the meeting when the vehicle is parked or pulled over to the side of the road. Thus, being parked or pulled over to the side of the road are reequipments for the video to be displayed on the vehicle). 

Regarding claim 17, Chauhan and Ricci teach all the limitations of claim 14. 
Chauhan teaches:
“wherein display of the video on the secondary display is unconstrained by a vehicle movement state” (Chauhan [0062] [0063], receiving user’s selection of smart device for audio and/or video of the online meeting. The selection is based on the user’s choice for the meeting without considering whether the vehicle is parked or in motion). 

Regarding claim 18, Chauhan and Ricci teach all the limitations of claim 14. 
Chauhan teaches:
“wherein the configuration options further include user definable login information for the meeting and wherein the method includes utilizing received login information as verification credentials when requesting connection to the meeting” (Chauhan [0068] [0050], entering the online meeting ID and/or other particular online meeting details in order to join the online meeting. The meeting ID or the particular online meeting details can be entered into the interface of the vehicle to join the meeting. Therefore, they are login information to successfully join the meeting). 

Regarding claim 19, Chauhan and Ricci teach all the limitations of claim 14. 
Chauhan teaches:
“further comprising: obtaining information usable for a vehicle computing system to login to the meeting, from data associated with the calendar appointment” (Chauhan [0062] [0050], the vehicle system receiving online meeting details. The user can use the vehicle system to login the meeting obtained from the calendar entry). 

Regarding claim 20, Chauhan and Ricci teach all the limitations of claim 19. 
Chauhan teaches:
“wherein the information includes at least a hyperlink usable by the vehicle computing system to request access to the meeting.” (Chauhan [0062] [0051] [0032], the online meeting details transferred to vehicle’s processing circuitry. The processing circuitry of the vehicle communicating with online meeting server to establish the meeting session. Inherently, there is a link to reach the online meeting server. The online meeting server can be set of servers or in the cloud to host online meetings). 

Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456                                                                                                                                                                                                        

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454